239 F.2d 385
Alfred P. JOHNS, Administrator of the Estate of William A.Johns, Deceased,v.The BALTIMORE AND OHIO RAILROAD COMPANY, a Corporation, Appellant.Mary U. JOHNS,v.The BALTIMORE AND OHIO RAILROAD COMPANY, a Corporation, Appellant.
Nos. 12015, 12016.
United States Court of Appeals Third Circuit.
Argued Dec. 4, 1956.Decided Jan. 7, 1957.

Vincent M. Casey, Pittsburgh, Pa.  (Marvin D. Power, Margiotti & Casey, Pittsburgh, Pa., on the brief), for appellant.
Wray G. Zelt, Washington, Pa.  (Bloom, Bloom & Yard, Washington, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, KALODNER, Circuit Judge, and KRAFT, district judge.
PER CURIAM.


1
We have examined carefully the briefs and record in these appeals and considered the oral argument of the parties.  The court below committed no reversible error and consequently the judgments appealed from, 143 F. Supp. 15, will be affirmed.